Opinion filed November 2, 2017




                                        In The

         Eleventh Court of Appeals
                                      __________

                                 No. 11-17-00297-CV
                                      __________

       IN THE INTEREST OF E.A.O. AND R.R.B., CHILDREN

                     On Appeal from the 446th District Court
                               Ector County, Texas
                        Trial Court Cause No. E-3554-PC

                      MEMORANDUM OPINION
      On October 18, 2017, the mother of E.A.O. and R.R.B. filed a notice of appeal
in which she sought to appeal an order of termination that was signed by the trial court
on June 13, 2017. When the appeal was docketed in this court, we notified Appellant
by letter that it appeared to this court that the notice of appeal was untimely filed, and
we requested that Appellant respond and show grounds to continue the appeal.
      Appellant promptly responded to this court’s letter by filing a motion for
extension of time to file her appeal. In her motion, Appellant asserts that she “had
been checking the Clerk’s office because the Order was expected,” that the order “did
not appear” on the two occasions from June to August that she checked, and that she
did not receive actual notice of the termination order until September 29, 2017. The
district clerk acknowledges that her office inadvertently failed to provide notice to
Appellant until September 29, 2017. When a party fails to receive timely notice of an
appealable order, Rule 306a.4 of the Texas Rules of Civil Procedure extends the time
in which a notice of appeal may be filed. However, “in no event shall such periods
begin more than ninety days after the original judgment or appealable order was
signed.” TEX. R. CIV. P. 306a.4; accord TEX. R. APP. P. 4.2.
      The documents on file in this appeal show that, on June 13, 2017, the trial court
signed an order of termination that was a final, appealable order. Ninety days from
that date was September 11, 2017. Thus, even if Rule 306a.4 applied, the latest
possible due date for Appellant’s notice of appeal was twenty days after September 11,
which would have been Monday, October 2, 2017, as extended.                 See TEX. R.
APP. P. 4.1, 4.2, 26.1. Appellant did not file her notice of appeal until October 18—
after the deadline and also after the time in which this court would be authorized to
grant a fifteen-day extension. See TEX. R. APP. P. 26.3. Absent a timely notice of
appeal, this court is without jurisdiction to consider this appeal. See Wilkins v.
Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005); Garza v. Hibernia
Nat’l Bank, 227 S.W.3d 233, 233–34 (Tex. App.—Houston [1st Dist.] 2007, no pet.);
In re J.A.T., No. 04-12-00183-CV, 2012 WL 3732824 (Tex. App.—San Antonio Aug.
29, 2012, pet. denied) (mem. op.) (dismissing appeal for want of jurisdiction under
facts similar to those before us); see also Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997). Pursuant to TEX. R. APP. P. 2, we are prohibited from suspending the
Rules of Appellate Procedure “to alter the time for perfecting an appeal in a civil case.”
Because we are without jurisdiction, we must dismiss the appeal. See TEX. R. APP. P.
42.3(a).
      This appeal is dismissed for want of jurisdiction.


November 2, 2017                                             PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
                                            2